Citation Nr: 0934673	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-25 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation due to the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1980 to July 
1983 and from March 1984 to April 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which, inter alia, denied 
entitlement to special monthly compensation based on need for 
aid and attendance or being housebound.  
 
In April 2006, the Veteran and his wife testified at a 
hearing before a Decision Review Officer (DRO hearing); a 
copy of the transcript is associated with the record.  


FINDINGS OF FACT

1.  The Veteran is service-connected for hiatal hernia with 
reflux at a 30 percent disability rating, status post 
dislocation of the right (major) shoulder at a 30 percent 
disability rating, post operative neuroma of the right foot 
with arthralgia of the second, third and fourth metatarsal 
phalangeal joints with a well healed surgical scar at a 30 
percent disability rating, degenerative joint disease of the 
right knee at a 20 percent disability rating, residuals of an 
injury to the right knee at a 10 percent disability rating, 
lateral subluxation of the left knee at a 10 percent 
disability rating, degenerative joint disease of the left 
knee with limited flexion at a 10 percent disability rating, 
residuals of a right elbow fracture with ulnar neuropathy at 
a 10 percent disability rating, limitation of flexion of the 
right knee associated with residuals of an injury at a 10 
percent disability rating and limitation of extension of the 
right knee associated with residuals of an injury at a 10 
percent disability rating, all at a combined rating of 80 
percent.  

2.  The only fully informed medical opinion of record 
reflects that the Veteran's service-connected disabilities 
render him unable to tend to the basic functions of self care 
without regular assistance from another person and vulnerable 
to the hazards and dangers incident to his environment.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
the assignment of special monthly compensation based on the 
need for regular aid and attendance of another person are 
met.  38 U.S.C.A. §§ 1114, 1502, 1521, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.350, 3. 352 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter 
sent to the appellant in June 2005 that fully addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the appellant 
of what evidence was required to substantiate the claim and 
of the appellant's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, the Veteran's DRO hearing 
transcript and lay statements have been associated with the 
record.  The appellant was afforded VA medical examinations 
in September 2005 and February 2006.  Significantly, neither 
the appellant nor his or her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Analysis

Special monthly compensation at the A&A rate is payable when 
the Veteran, due to service-connected disability, has 
suffered the anatomical loss or loss of use of both feet or 
one hand and one foot, or is blind in both eyes, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).

Pursuant to 38 C.F.R. § 3.350(b)(3) and (4), the criteria for 
determining that a Veteran is so helpless as to be in need of 
regular aid and attendance, including a determination that he 
is permanently bedridden, are contained in 38 C.F.R. § 
3.352(a).  That regulation provides that the following will 
be accorded consideration in determining the need for regular 
aid and attendance: inability of a claimant to dress or 
undress himself, or to keep himself ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect him from hazards or dangers incident to his daily 
environment.

"Bedridden," defined as that condition, which, through its 
essential character, actually requires that a claimant remain 
in bed, is a proper basis for this determination.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  It is not required that all of the above 
disabling conditions be found to exist before a favorable 
rating may be made.  The particular personal functions that a 
Veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that a Veteran is so 
helpless as to need regular aid and attendance, not that 
there is a constant need.  Determinations that a Veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that his condition 
is such as would require him to be in bed.  They must be 
based on the actual requirement of personal assistance from 
others.  See 
38 C.F.R. § 3.352(a).

In addition, special monthly compensation at the housebound 
rate is payable when a Veteran has a single service-connected 
disability rated 100 percent and (1) has additional service-
connected disability or disabilities independently ratable at 
60 percent, separate and distinct from the 100 percent 
service-connected disability and involving different 
anatomical segments or bodily systems, or (2) is permanently 
housebound by reason of service-connected disability or 
disabilities.  See 38 U.S.C.A. § 1114(s).  The requirement of 
38 U.S.C.A. § 1114(s)(2) is met when a Veteran is 
substantially confined as a direct result of service-
connected disabilities to his dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  See 38 C.F.R. 
§ 3.350(3)(i)(2).

Resolving any doubt in favor of the Veteran, the Board finds 
that the criteria for the payment of special monthly 
compensation based on aid and attendance or at the housebound 
rate have been met.

The evidence of record includes the testimony provided before 
the DRO in April 2006 and lay statements submitted by the 
Veteran's wife.  At the April 2006 hearing, the Veteran and 
his wife testified about the effect that the Veteran's 
disabilities have on his ability to attend to his activities 
of daily living; some of these disabilities, including his 
back and carpel tunnel syndrome, are not service-connected.  
In her lay statements, the Veteran's wife indicated that the 
Veteran needed help with eating, going to the rest room and 
cleaning himself.

In September 2005, the Veteran was provided with a VA 
examination, in order to evaluate his service-connected 
disabilities and need for aid and attendance.  After 
examining the Veteran, the examiner noted that he had not 
been able to work due to his multiple disabilities since 
2002.  The examiner indicated that the Veteran's daily 
activities were very limited due to his joints, and he could 
do very little.  He could take a few steps with bilateral arm 
crutches, but otherwise had to be transported by a 
wheelchair.  He could not do anything on a daily basis except 
take a few steps with his crutches.  He had limited use of 
his arms and legs and was not able to use a rest room by 
himself or get in and out of the tub without assistance.  He 
could not bathe himself or dress and had trouble feeding 
himself.  The examiner opined that his daily activities were 
markedly limited.  

On an associated Aid and Attendance form, the VA physician 
noted that the Veteran was pretty much confined to a 
wheelchair and could take a few steps with arm braces.  The 
examiner indicated that the Veteran's wife works and that he 
was not able to do anything for himself.  He needed someone 
to come into the house and do his cooking, and he needed help 
in bathing, using the rest room, getting dressed, getting out 
of the house and doing his activities of daily living.  The 
examiner noted that the Veteran used arms canes, a wheelchair 
and ankle braces.  The examiner concluded that the Veteran 
did need daily skilled services as described above.

On an undated Medical Statement for Consideration of Aid and 
Attendance which was apparently prepared by the Veteran's 
wife but signed by a VA physician, it was noted that he had 
to be helped in and out of the shower, and helped to get up 
off the toilet. On some days, his hands and elbows would not 
bend enough for him to feed himself.  It was noted that 
several times when his wife was at work he had fallen and had 
to call her to come home and help him get up.  He reportedly 
could not leave home without assistance, but did not require 
nursing home care.  

A VA examination conducted in February 2006 reflects that the 
examiner primarily assessed the Veteran's service-connected 
right knee disability, and diagnosed an infrapatellar ossicle 
of the right knee.  The examiner indicated that the main 
thing that was keeping the Veteran from ambulating 
independently since he mostly used a wheelchair was his lower 
back pain.  The examiner also noted that most of his upper 
extremity complaints were mainly nerve compression complaints 
on both upper extremities, indicative of cubital tunnel 
syndrome.  

As noted above, special monthly compensation is provided when 
the Veteran is so helpless as to be in need of regular aid 
and attendance due to his service-connected disabilities.  38 
C.F.R. § 3.352(a) provides the criteria used to determine if 
a Veteran is in need of regular aid and attendance, the 
inability of a claimant to dress or undress himself, 
inability to feed himself through loss of coordination of 
upper extremities or through extreme weakness, inability to 
attend to the wants of nature and or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect him from hazards or dangers incident to his daily 
environment.  It is not required that all of the above 
disabling conditions be found to exist before a favorable 
rating may be made. 

The Board finds that the evidence of record reflects that the 
Veteran is in need of regular aid and attendance.  The 
testimony and lay statements that are part of the record, and 
the VA medical opinion provided in September 2005 support the 
contention that the Veteran needs help in bathing, using the 
rest room, getting dressed, getting out of the house and 
doing his activities of daily living.  In fact, the September 
2005 examiner opined that the Veteran did need daily skilled 
services.  The Board finds that the facts of this case meet 
the criteria set out in 38 C.F.R. § 3.352(a).  

The remaining question is whether the Veteran's need for 
regular aid and attendance is due to his service-connected 
disabilities.  The Board notes that the February 2006 VA 
examiner indicated that the main reason for the Veteran's 
problems with ambulation was his low back pain, and that the 
main reason for his upper extremity difficulties was cubital 
tunnel syndrome.  These conditions are not service-connected.  
However, this examiner primarily examined the Veteran's right 
knee, and did not actually assess the Veteran's ability to 
ambulate or attend to his activities of daily living.  The 
February 2006 VA examination was not provided in order to 
assess whether the Veteran was in need of aid and attendance.  
The examiner did not comment on the Veteran's ability to 
dress himself, feed himself, and use the bathroom or to 
protect him from hazards or dangers incident to his daily 
environment.  The Board also notes that the Veteran and his 
wife testified that the Veteran had difficulty in his 
activities of daily living due to conditions for which the 
Veteran has not been granted service connection. 

On the other hand, however, the VA examiner who performed the 
September 2005 examination assessed the Veteran's many 
service-connected disabilities and, based upon this 
assessment, provided his opinion that the Veteran was in need 
of aid and attendance.  He indicated that the Veteran was 
limited in his use of his arms and legs and was not able to 
use a rest room by himself or get in and out of the tub 
without assistance.  He could not bathe himself or dress and 
had trouble feeding himself.  The examiner noted that the 
Veteran was pretty much confined to a wheelchair and could 
take only a few steps with arm braces.

As there is both evidence which supports the Veteran's claim 
and evidence which is against the Veteran's claim, the Board 
finds the evidence is at least in equipoise in showing the 
Veteran's inability to perform the functions of daily living 
without assistance of another is due to his service-connected 
disabilities.  Accordingly, with resolution of the doubt in 
the Veteran's favor the criteria of 38 C.F.R. § 3. 352(a) are 
met.


ORDER

Entitlement to special monthly compensation due to the need 
for aid and attendance is granted.



____________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


